Title: James Madison to William Allen, 1 March 1834
From: Madison, James
To: Allen, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                March 1. 1834
                            
                        
                        
                            
                        An Atlas belonging to the Books in the Box lately consigned to your care, I find was omitted. I must trouble
                            you with another box having the same destination for N. York. By the first opportunity, we can catch, it will be sent to
                            you. With friendly respects
                        
                            
                                James Madison
                            
                        
                    Be so good as to note to me the state of the balance in our Account.